712 N.W.2d 489 (2006)
474 Mich. 1127
OCWEN FEDERAL BANK, FSB, Plaintiff-Appellee,
v.
INTERNATIONAL CHRISTIAN MUSIC MINISTRY, INC., d/b/a Late Night Praise and Worship, and Percy L. Lewis, Defendants-Appellants.
Docket No. 130217. COA No. 249081.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the October 6, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.